ACCEPTED
                                                                  12-15-00147-CR
                                                     TWELFTH COURT OF APPEALS
                                                                   TYLER, TEXAS
                                                            9/22/2015 10:31:50 PM
                                                                        Pam Estes
                                                                           CLERK

            ORAL ARGUMENT NOT REQUESTED

                 NOs. 12-15-00145-CR and          FILED IN
                                           12th COURT OF APPEALS
                     12-15-00147-CR             TYLER, TEXAS
                                           9/22/2015 10:31:50 PM
               IN THE COURT OF APPEALS            PAM ESTES
                                                    Clerk
                 12TH JUDICIAL DISTRICT
                       TYLER, TEXAS




                  BRITTANY BARRETT,
                      APPELLANT

                             VS.

                  THE STATE OF TEXAS,
                       APPELLEE




 ON APPEAL IN CAUSE NUMBERS 114-0873-12 and 114-0875-12
       FROM THE 114TH JUDICIAL DISTRICT COURT
               OF SMITH COUNTY, TEXAS
    HONORABLE CHRISTI KENNEDY, JUDGE PRESIDING


                  APPELLANT’S BRIEF

JAMES W. HUGGLER, JR.
100 E. FERGUSON, SUITE 805
TYLER, TEXAS 75702
903-593-2400
STATE BAR NUMBER 00795437
ATTORNEY FOR APPELLANT
             IDENTITY OF PARTIES AND COUNSEL

APPELLANT:
    Brittany Barrett

APPELLANT’S TRIAL COUNSEL:
    Walter Nicholson
    PO Box 1811
    901 North Perry
    Palestine, Texas 75802
    903-729-5400

     Brent Ratekin
     422 S. Spring
     Tyler, Texas 75702
     903-595-1516

     Norman Ladd
     235 S. Broadway, Suite 200
     Tyler, Texas 75702
     903-705-7211

APPELLANT’S APPELLATE COUNSEL
    James Huggler
    100 E. Ferguson, Suite 805
    Tyler, Texas 75702
    903-593-2400
    903-593-3830 (fax)

APPELLEE
    The State of Texas

APPELLEE’S TRIAL COUNSEL
    Jacob Putman
    Whitney Tharpe
    Chris Gatewood
    Smith County Criminal District Attorney’s Office
                                  ii
     100 N. Broadway, 4th Floor
     Tyler, Texas 75702
     903-590-1720
     903-590-1719 (fax)

APPELLEE’S APPELLATE COUNSEL
    Michael West
    Smith County Criminal District Attorney’s Office
    100 N. Broadway, 4th Floor
    Tyler, Texas 75702
    903-590-1720
    903-590-1719 (fax)




                                  iii
                                  TABLE OF CONTENTS
                                                                                              PAGE

IDENTITY OF PARTIES AND COUNSEL. . . . . . . . . . . . . . . . . . . . . . ii

TABLE OF CONTENTS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . iv

TABLE OF AUTHORITIES. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . v

STATEMENT OF THE CASE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

ISSUE PRESENTED. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

STATEMENT OF FACTS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

SUMMARY OF ARGUMENT. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

ARGUMENT. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

Issue One, The evidence is legally insufficient to support
the final judgments assessing restitution in each case. . . . . . . . . . . . . . 4

        A. Standard of Review and Applicable Law. . . . . . . . . . . . . . . . . . 4
        B. Analysis of Relevant Facts. . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
        C. Discussion and Analysis. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

CONCLUSION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

PRAYER. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

CERTIFICATE OF SERVICE.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

CERTIFICATE OF COMPLIANCE. . . . . . . . . . . . . . . . . . . . . . . . . . . . 11




                                                   iv
                                TABLE OF AUTHORITIES
STATUTES
TEX. CODE CRIM. PROC. ANN. art. 42.037 (West 2011). . . . . . . . . . . . . . 5
TEX. PENAL CODE ANN. §22.01(a)(2) (West 2011). . . . . . . . . . . . . . . . . . . 3
TEX. PENAL CODE ANN. § 22.02 (West 2011).. . . . . . . . . . . . . . . . . . . . 2, 3


CASES
Alexander v. State, 301 S.W.3d 361 (Tex. App. – Fort Worth
    2009, no pet.). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
Barton v. State, 21 S.W.3d 287 (Tex. Crim. App. 2000).. . . . . . . . . . . . . 9
Beedy v. State, 250 S.W.3d 107 (Tex. Crim. App. 2008). . . . . . . . . . . . . 9
Buehler v. State, 709 S.W.2d 49 (Tex. App. – Houston [1st Dist.]
    1986, pet. ref’d). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
Burt v. State, 445 S.W.3d 752 (Tex. Crim. App. 2014). . . . . . . . . . . . . . 9
Cabla v. State, 6 S.W.3d 543 (Tex. Crim. App. 1999). . . . . . . . . . . . . . . 5
Carillo v. State, 98 S.W.3d 789 (Tex. App. – Amarillo 2003, pet. ref’d). 8
Cartwright v. State, 605 S.W.2d 287 (Tex. Crim. App. 1980). . . . . . . . . 5
Davis v. State, 968 S.W.2d 368 (Tex. Crim. App. 1998).. . . . . . . . . . . . . 4
Mart. v. State, 874 S.W.2d 674 (Tex. Crim. App. 1994). . . . . . . . . . . . 6
McGill v. State, No. 06-10-00184-CR, 2011 Tex. App. LEXIS 6767
    (Tex. App. – Texarkana 2012, no pet.).. . . . . . . . . . . . . . . . . . . . . . . . 8
McGill v. State, No. 12-11-00387-CR, 2012 Tex. App. LEXIS 7453 (Tex.
App. – Tyler 2012, no pet.). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
Taylor v. State, 131 S.W.3d 497 (Tex. Crim. App. 2004). . . . . . . . . . . . . 5


RULES
Tex. R. App. P. 9.4. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

                                                     v
TEX. R. APP. P. 38.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
TEX. R. APP. P. 43.2(b). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6




                                                    vi
                       NOs. 12-15-00145-CR and
                             12-15-00147-CR


BRITTANY BARRETT,                   ,§   IN THE COURT OF APPEALS
APPELLANT                           §
                                    §
VS.                                 §    12TH JUDICIAL DISTRICT
                                    §
THE STATE OF TEXAS,                 §
APPELLEE                            §    TYLER, TEXAS



                         APPELLANT’S BRIEF


TO THE HONORABLE COURT OF APPEALS AND THE JUSTICES
THEREOF:


      Comes now Brittany Barrett (“Appellant”), by and through her

attorney of record, James Huggler, and pursuant to the provisions of TEX.

R. APP. PROC. 38, et seq., respectfully submits this brief on appeal.




                     STATEMENT OF THE CASE

      Appellant was charged by felony indictment in Smith County cause

numbers 114-0873-12 and 114-0875-12 with the felony offenses of
                                     1
aggravated arrest. TEX. PENAL CODE ANN. §22.02 (West 2011). I CR-A 1

and I CR-C 11. This is one of three cases which all occurred at the same

time and have been given sequential cause numbers by both the trial

court and this Court. A separate Brief has been submitted in 12-15-

00146-CR.

       Following a plea agreement, the court placed Ms. Barrett on ten

years deferred adjudication supervision. I CR-A 34-35; I CR-C 42-43; III

RR 12-13.2 In each case a First Amended Application to Proceed to Final

Adjudication was filed. I CR-A 71-77; I CR-C 66-71. Ms. Barrett entered

a plea of true to each allegation. I CR-A 86; I CR-C 78; VI RR 12-20.

Following evidence and argument, the trial court proceeded to final

adjudication, found Ms. Barrett guilty of the offense.                      VI RR 61-62.

Following argument, the court assessed a fifteen year sentence in this

case. VI RR 65. This brief is timely filed on or before September 23, 2015.



1
  References to the Clerk’s Record are made using “CR” with a roman numeral preceding “CR”
designating the correct volume and an arabic numeral following specifying the correct page. For
the convenience of the court, CR-A for appeal number 12-15-00145-CR, trial Court 114-0783-12
and CR-C for appeal number 12-15-00147-CR and 114-0875-12.
2
 References to the Reporter’s Record are made using “RR” with a roman numeral preceding
designating the volume and an arabic numeral following designating the correct page.
                                               2
                            ISSUE PRESENTED

Issue One: The evidence is legally insufficient to support the final
judgments assessing restitution in each case.



                       STATEMENT OF THE FACTS

         Appellant was charged by felony indictment in Smith County cause

numbers 114-0873-12 and 114-0874-12 and charged with the felony

offenses of aggravated assault. TEX. PENAL CODE ANN. §22.02(a)(2) and

22.01 (a)(2) (West 2011); I CR-A 1; I CR-B 1. The indictments alleged that

Ms. Barrett committed an aggravated assault against Patricia Crockett

and Terrell Brown on May 14, 2012 by striking them with a motor vehicle

while using or exhibiting a deadly weapon. Id. This case is related to

appeal number 12-15-0146-CR involving a third complainant in a separate

brief.

         Ms. Barrett entered a plea of guilty, pursuant to an agreement to

receive ten years deferred adjudication supervision. I CR-A 42; I CR-C 31;

II RR 17. The court accepted the plea agreement. III RR 12-13. The State

filed an amended application to proceed to final adjudication alleging a

                                      3
number of violations. I CR-A71-77; I CR-C 66-71. Ms. Barrett entered a

plea of true to each paragraph. I CR-A 86; I CR-C 78; VI RR 12-20.

Following evidence and argument of counsel, the court found Ms. Barrett

guilty of the offense.    VI RR 61-62.   Following argument, the court

imposed a fifteen year sentence with no fine. VI RR 65; I CR 73-74. This

appeal follows.




                     SUMMARY OF ARGUMENT

     The trial court erred by including restitution amounts in the

judgments in each case when there was legally insufficient evidence to

support those findings.




                              ARGUMENT

Issue One, Restated: The evidence is legally insufficient to support the
final judgments assessing restitution in each case.


A. Standard of Review and Applicable Law

     When an accused receives deferred adjudication, no sentence is

imposed. Davis v. State, 968 S.W.2d 368, 371 (Tex. Crim. App. 1998);
                                   4
Alexander v. State, 301 S.W.3d 361, 363-64 (Tex. App. – Fort Worth 2009,

no pet.). If an accused violates a condition of supervision, the court may

proceed to adjudicate guilt and assess punishment. Taylor v. State, 131
S.W.3d 497, 499 (Tex. Crim. App. 2004). While a sentencing court may

order the defendant to make restitution, there are limits. Restitution

must be made to a victim of the offense. TEX. CODE CRIM. PROC. ANN. art.

42.037(a) (West 2010). The burden of proving the amount of the loss

sustained is on the states. See id. Art. 42.037(k).

     Due process considerations limit the restitution can order in three

ways: (1) the amount must be just and supported by the record; (2) the

restitution ordered must be for the offense for which the defendant is

criminally responsible; and (3) the restitution must be for the victim or

victims of the offense for which the defendant is charged. Cabla v. State,

6 S.W.3d 543, 5446 (Tex. Crim. App. 1999).

     Additionally, there must be evidence in the record to support an

amount of restitution. Buehler v. State, 709 S.W.2d 49, 52 (Tex. App. –

Houston [1st Dist.] 1986, pet. ref’d). In fact, the amount of restitution

must be just, and it must have a factual basis within the loss of the victim.

Cartwright v. State, 605 S.W.2d 287, 289 (Tex. Crim. App. 1980). A court
                                      5
cannot order restitution to any but the victim or victims of the offense or

reimbursement for expenses incurred by the crime victim’s compensation

fund with which the offender is charged. Martin v. State, 874 S.W.2d 674,

679-80 (Tex. Crim. App. 1994).

     The Court of Appeals has the authority to modify incorrect

judgments when the necessary information is available to do so. TEX. R.

APP. P. 43.2(b).




B.   Analysis of Relevant Facts

     In the first case, listing Patricia Crockett as the complainant, on

September 5, 2010, the trial court imposed the ten years deferred

adjudication and determined that restitution would be determined. I CR-

A 34-35. On November 27, 2012, the court amended the conditions in this

case and included $731.96 to East Texas Medical Center - Emergency

Medical Service (ETMC-EMS) and $853.75 to East Texas Medical Center,

totaling $1,567.71. I CR-A 53. The final judgment orders $1,232.71

payable to ETMC. I CR-A 80. The judgment also incorporates an order

to the Texas Department of Criminal Justice ordering withdrawal from

                                     6
Ms. Bennett’s inmate trust account. I CR-A 83. However, the only

support in the record for any restitution is $818.69 to be paid to the Texas

Crime Victims Compensation Fund in this case. CR-PSI 74, 75, 77.3

       In the third case involved, Mr. Terrell Brown is listed as the

complainant. I CR-C 1. The order placing Ms. Barrett under supervision

on September 5, 2012 orders an amount of restitution to be determined.

I CR-C 42-43. On November 3, 2012, an order amending the terms of

supervision was entered ordering payment of $68,662.15 to be paid to

Mother Francis Hospital.              I CR-C 51.         The record is devoid to any

reference supporting any amount to be paid to the Trinity Mother Francis

Health System.

       In both of the cases, the presentence investigation was designated

to be part of the record. I CR-A 94-95, line 20; I CR-C 89-90, line 20.




C.     Discussion and Analysis

       While the Texas Crime Victims Compensation Fund is able to

3
 In each of the three cases a presentence investigation report was prepared and ordered to be
made part of the Clerk’s Record. The same document was filed in each of Ms. Barrett’s three
appellate cases. References to this portion of the record, which must be viewed by counsel at the
Court of Appeals is designated CR-PSI.
                                                 7
receive restitution, it must be supported by the record. Here, the only

support in the record regarding restitution is for $818.69. Martin, 874
S.W.2d at 670-80.          That amount does not match the amount in the

judgment involved. I CR-A 80.

       This trial court has previously entered an order related to the

payment of restitution funds to the ETMC-EMS. McGill v. State, No. 06-

10-00184-CR, 2011 Tex. App. LEXIS 6767 (Tex. App. Texarkana 2012, no

pet.).4 The Texarkana court determined that the EMS provider was not

within the range of allowable parties entitled to restitution under the

Code of Criminal Procedure. Following remand the restitution portion to

ETMC-EMS was eliminated and the judgment affirmed. McGill v. State,

No. 12-11-00387-CR, 2012 Tex. App. LEXIS 7453 (Tex. App. – Tyler 2012,

no pet.). If any part of the restitution ordered was to be distributed to

ETMC-EMS, it is error at a minimum the judgment should be modified to

reflect only the restitution of $618.69 to the Crim Victims Compensation

Fund.

       The other option would be to remand the cases to the trial court to

4
 Although unpublished cases have no precedential value, the court may take guidance from them
“as an aid in developing reasoning that may be employed.” Carillo v. State, 98 S.W.3d 789, 794
(Tex. App. – Amarillo 2003, pet. ref’d).
                                                8
determine the correct amount of restitution and to determine if there is

any legally sufficient evidence to determine the amount of restitution.

Burt v. State, 445 S.W.3d 752, 758 (Tex. Crim. App. 2014); Barton v.

State, 21 S.W.3d 287, 290 (Tex. Crim. App. 2000). In an aggravated

assault, it is certainly possible for restitution to be owed. The trial court

was authorized to order restitution, the only defect present is a lack of

support in the record. Beedy v. State, 250 S.W.3d 107, 113 (Tex. Crim.

App. 2008).




                              CONCLUSION

     In these cases, neither amount of restitution ordered is supported by

the record. Ms. Barrett seeks modification of the judgment in 114-0873-12

to an amount of $818.69 payable to the Texas Crime Victim’s

Compensation Fund and modification in 114-0875-12 to reflect no

restitution owed. In the alternative, Ms. Barrett seeks the judgment in

each case as reflected in the amount of restitution to be vacated and the

causes remanded.




                                      9
                          PRAYER FOR RELIEF

     WHEREFORE, PREMISES CONSIDERED, Counsel respectfully

prays that this Court modify the judgment in each case or vacate and

remand to the trial court.




Respectfully submitted,


/s/ James Huggler
James W. Huggler, Jr.
State Bar Number 00795437
100 E. Ferguson, Suite 805
Tyler, Texas 75702
903-593-2400
903-593-3830 fax
ATTORNEY FOR APPELLANT




                                 10
                      CERTIFICATE OF SERVICE

A true and correct copy of the foregoing Brief of the Appellant has been

forwarded to counsel for the State by electronic filing on this the 22nd day

of September, 2015.

Attorney for the State:
Mr. Mike West
Smith County Criminal District Attorney’s Office
100 N. Broadway, 4th Floor
Tyler, Texas 75702




                   CERTIFICATE OF COMPLIANCE
I certify that this Brief complies with Tex. R. App. P. 9.4, specifically
using 14 point Century font and contains 2,272 words as counted by
Corel WordPerfect version x6.


/s/ James Huggler
James W. Huggler, Jr.




                                     11